Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 1 of 27 PageID 378




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                                CASE NO. 8:20-cr-84-T-23SPF

 ADAM LEE HOLLIS

              UNITED STATES’ SENTENCING MEMORANDUM

       The United States files this sentencing memorandum requesting that this

Court sentence the defendant, Adam Lee Hollis, to a guidelines sentence of 60 years’

imprisonment. In support thereof, the United States submits as follows:

      I.     Background

       In June 2011, Hollis married J.H. Final Presentence Investigation Report

(PSR), ¶ 77. He eventually cohabitated with J.H. and her prepubescent minor

relatives, K.T. and S.T. In January 2013, Hollis, a convicted sex offender, created

child-pornographic photographs of K.T., a seven-year-old child in his custody and

care. Doc. 37 at 25. He later advertised and traded the images with other individuals

who shared a sexual interest in children. Doc. 37 at 24. The investigation further

revealed that Hollis sexually abused S.T., an eight-year-old child also in his custody

and care. PSR ¶ 63. Additionally, he amassed a child pornography collection

consisting of at least 252 images and 88 videos. See PSR ¶ 25.

       In 2013, Hollis pleaded guilty to state charges for sexually battering K.T. PSR

¶ 60. He received a 20-year sentence and is expected to be released in 2031. PSR

¶ 60. The state later charged Hollis for sexual battery and showing obscene material
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 2 of 27 PageID 379




to S.T., but ultimately dropped those charges. PSR ¶ 63. Due in part to the

extraordinary danger that Hollis poses to the community, the United States applied

for and received a waiver to prosecute Hollis for crimes related to his 2013 sexual

battery conviction. See PSR ¶ 60.

      In February 2020, a federal grand jury charged Hollis with having produced

child pornography (Counts One and Two), having transported child pornography

(Counts Three and Five), having received child pornography (Count Four), having

possessed child pornography (Count Six), and having produced child pornography

while being required to register as a sex offender (Count Seven). Doc. 1. In

November 2020, Hollis pleaded guilty by plea agreement to Counts One and Seven.

Docs. 37, 43. Hollis’s sentencing hearing is set for February 17, 2021. Doc. 43.

    II.      Presentence Investigation Report

      On February 4, 2021, the U.S. Probation Office issued its Final Presentence

Investigation Report. Doc. 46. The Probation Officer determined that Hollis’s

applicable guideline range for Count One is 600 months’ imprisonment and a

mandatory, consecutive 120 months’ imprisonment for Count Seven. The Probation

Officer based Hollis’s 720-month guidelines calculation on an adjusted total-offense

level of 43 (adjusted from total-offense level 46 under U.S.S.G. Chapter 5, Part A

cmt. 2) and a criminal history category of IV. PSR ¶¶ 94–97. The applicable period of

supervised release is five years to life for Count One and a maximum of three years

for Count Seven. PSR ¶ 99. The United States has no remaining factual or legal

objections to the report. Hollis appears to maintain one objection to the guideline
                                           2
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 3 of 27 PageID 380




calculation’s inclusion of the vulnerable-victim enhancement, which we address

below. The United States asks this Court to adopt the recommended guideline range.

   III.      Argument for a 60-year sentence

      Hollis’s conduct, taken with the sentencing factors set forth in 18 U.S.C.

§ 3553(a), demands a guidelines sentence of 60 years’ imprisonment. Hollis is a

repeat sex offender who targeted and sexually abused two young children in his

custody and care. He poses an extraordinary danger to children in the community

and that danger is unlikely to abate over time. This Court should impose the

maximum sentence possible—a guidelines sentence of 60 years.

      Although this Court may not presume that a guidelines sentence is reasonable,

the guidelines remain a significant and pivotal component of the sentencing process.

United States v. Delva, 922 F.3d 1228, 1257 (11th Cir. 2019); United States v. Hunt, 526

F.3d 739, 746 (11th Cir. 2008) (“[W]hile we do not presume that a sentence falling

within the guidelines range is reasonable, we ordinarily expect it to be so.”). This

Court therefore “must first calculate the Guidelines range, and then consider what

sentence is appropriate for the individual defendant in light of the statutory

sentencing factors, 18 U.S.C. § 3553(a), explaining any variance from the former

with reference to the latter.” Nelson v. United States, 129 S. Ct. 890, 891-92 (2009).

      Section 3553(a)(1) provides that, in determining a sentence, this Court must

consider the nature and circumstances of the offense, as well as the history and

characteristics of the defendant. Additional factors outlined in section 3553(a)(2)

include the need for the sentence to reflect the seriousness of the offense; to promote
                                            3
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 4 of 27 PageID 381




respect for the law; to provide just punishment for the offense; to afford adequate

deterrence to criminal conduct; to protect the public from further crimes of the

defendant; and to provide the defendant with needed education or vocational

training, medical care, or other corrective treatment in the most effective manner. 18

U.S.C. § 3553(a)(2). Consideration of these factors necessitates a 60-year sentence.

             A.     Nature and circumstances of the offenses

      The nature and circumstances of Hollis’s offenses are abhorrent. Hollis,

already a convicted sex offender, targeted a special-needs child in his custody,

groomed her for long-term sexual abuse, abused her, and advertised and distributed

her pornographic images on the internet. He also added that content to his child

pornography collection, which primarily consisted of material involving other young

children. Moreover, as part of the same scheme, Hollis groomed and sexually

battered a second child in his custody and care.

      1. Hollis produced child pornography of, and inflicted violent sexual abuse
         upon, a special-needs child in his custody and care

      Hollis created five child-pornographic photographs of K.T. Doc. 37 at 24. The

images depict Hollis pulling up K.T.’s “Tinker Bell” pajama top to just below her

breasts and pulling down her pants to expose her genital area, which was the focus of

the produced images. Doc. 37 at 24. But Hollis’s abuse of K.T. did not end with

taking lewd photographs of her genitals. During the encounter, Hollis also molested

K.T. K.T. reported that Hollis pulled down her pajama bottoms and wiped her

buttocks with his hand. PSR ¶¶ 27, 60. She added that he also inserted his entire


                                           4
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 5 of 27 PageID 382




hand and all five of his fingers into her vagina, causing her pain. PSR ¶¶ 27, 60.

Moreover, if Hollis’s admissions to others are credited, he engaged in even more

serious sex acts with her on other occasions. In an online conversation from January

2013, Hollis told another individual that he had started abusing K.T. when she was

five-years old and that the abuse was ongoing. Ex. A. Hollis provided specific details,

stating: “[s]he stroked my cock while I played with her pussy…she likes it when I rub

her clit…I’m gonna try to get more pics this weekend.” Ex. A. When asked how he

convinced seven-year old K.T. to have sex with him, Hollis responded: “[l]et her

watch porn with me[.]” Ex. A. What is more, K.T.’s victim-impact statement

accuses Hollis of “rape” and expresses regret for “giving herself” to him when she

was “just a baby.” 1 Ex B.

       Beyond the sexual violence that Hollis inflicted on K.T., two additional

aspects of his abuse are particularly egregious. First, as detailed throughout the

Presentence Investigation Report, K.T. was in Hollis’s custody and care by virtue of

a familial relationship. PSR ¶ 27. Second, K.T. is deaf. As a result, she has difficulty

speaking and communicates primarily through sign language. PSR ¶ 27.

       Despite K.T.’s disability, Hollis objects to the Probation Officer’s application

of the vulnerable victim enhancement under U.S.S.G. §3A1.1(b)(1). Doc. 46 at 189.

He asserts that the enhancement is inapplicable because (1) Hollis never believed that


       1
          When originally interviewed by forensic examiners, K.T. denied that sexual intercourse
had occurred. But in her victim-impact statement, she used the term “rape” several times, expressed
regret for giving herself to Hollis, and implied that his abuse occurred on multiple occasions. See Ex.
B.
                                                   5
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 6 of 27 PageID 383




the victim’s hearing impairment made her more vulnerable to sexual abuse than

other children, and (2) Hollis did not choose K.T. specifically because of her hearing

impairment. Doc. 46 at 189. Hollis’s arguments are without merit.

       Section 3A1.1(b)(1) provides for a two-level increase “[i]f the defendant knew

or should have known that a victim of the offense was a vulnerable victim.” U.S.S.G.

§3A1.1(b)(1). A “vulnerable victim” is “a person (A) who is a victim of the offense of

conviction and any conduct for which the defendant is accountable under § 1B1.3

(Relevant Conduct); and (B) who is unusually vulnerable due to age, physical or

mental condition, or who is otherwise particularly susceptible to the criminal

conduct.” U.S.S.G. §3A1.1, cmt. n.2. The enhancement only applies when the

defendant selects his victim due to the defendant’s perception of the victim’s

vulnerability to the offense. E.g., United States v. Day, 405 F.3d 1293, 1296 (11th Cir.

2005); United States v. Malone, 78 F.3d 518, 522 (11th Cir. 1996). The enhancement

should not be scored if the vulnerability factor is already incorporated into the

offense guideline. 2 U.S.S.G. §3A1.1, cmt. n.2. Ultimately, the enhancement’s

applicability is a fact-intensive inquiry made on a case-by-case basis. United States v.

Frank, 247 F.3d 1257, 1260 (11th Cir. 2001).

       Contrary to Hollis’s objection, the guideline does not require the United States

to prove that Hollis subjectively believed that K.T. was more vulnerable to abuse



       2
         For this reason, we do not argue that K.T. or S.T. were vulnerable victims under section
3A1.1(b) because of their young age or living arrangement stemming from their legal and familial
relationship to Hollis. See PSR ¶¶ 40, 43.

                                                 6
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 7 of 27 PageID 384




than all other children, or even that she was more vulnerable than her sibling. Nor

does the guideline require that the vulnerability be the sole reason the defendant

selects the victim. It merely requires the United States to establish by a

preponderance of evidence that: (1) K.T. and/or S.T. were victims of the offense of

conviction or relevant conduct; (2) K.T. and/or S.T. were particularly susceptible to

the conduct; (3) Hollis knew or should have known of K.T. and/or S.T.’s unique

vulnerability; and (4) Hollis purposely targeted K.T. and/or S.T. because of that

vulnerability.

      The facts of this case satisfy section 3A1.1(b). First, K.T. is indisputably a

victim of the offense of conviction. Moreover, J.H. was victimized by Hollis’s offense

conduct and, as detailed below, S.T. is a victim of his relevant conduct.

      Second, K.T. was particularly susceptible to Hollis’s offense conduct on two,

independent grounds. As detailed above, K.T. is deaf and primarily communicates

through sign language. Naturally, a deaf child who can communicate only with a

limited number of people she encounters will have more difficultly reporting sexual

abuse. Cf. United States v. Monsalve, 342 F. App'x 451, 457-58 (11th Cir. 2009)

(affirming enhancement where illegal alien victims had language barriers, as well as

no legal status and were thus unlikely to report crime). K.T. and S.T. were also

uniquely vulnerable because J.H. was a recovering addict who had already lost

custody of them. See Ex. E; Ex. F. Turning to section 3A1.1(b)’s knowledge

requirement, Hollis was acutely aware of K.T.’s hearing disability and had actual

knowledge of J.H.’s struggles with addiction and related child-custody proceedings.
                                            7
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 8 of 27 PageID 385




       Finally, by a preponderance of evidence, Hollis selected K.T. and S.T. for the

offense and relevant conduct precisely because of the above-mentioned

vulnerabilities. Although Hollis abused both victims, he only appears to have used

K.T. to produce child pornography. 3 In addition, Hollis purposely preyed on K.T.

and S.T. because he knew they hailed from a troubled home and were being raised

by a recovering, single parent. Cf. United States v. Lowe, 763 F. App'x 878, 879 (11th

Cir. 2019) (affirming enhancement where victim hailed from dysfunctional home,

had a drug-addicted mother, had little parental supervision, and had no income or

means of transportation). As detailed below in subsection 3., Hollis exploited this

vulnerability by targeting the family and telling the victims that revealing his abuse

would result in them once again being separated from their mother. The evidence

satisfies section 3A1.1(b)(1)’s conditions and this Court should overrule Hollis’s

objection.

       2. Hollis simultaneously abused a second child in his custody and care

       Hollis’s exploitation of K.T. was part of a broader scheme to use and abuse

multiple minors in his custody and care. In addition to the sexual abuse of K.T.

detailed above, the evidence strongly suggests that Hollis abused K.T.’s relative, S.T.

S.T. reported that Hollis began molesting her when she was around eight-years old.

The first time, Hollis told S.T. to sit down on a bed, reached under her underwear,



       3
         S.T. denied knowledge of Hollis taking pornographic photographs of her and, although
Hollis advertised S.T. along with K.T., our investigation did not recover sexually explicit material of
her.
                                                   8
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 9 of 27 PageID 386




and rubbed and fingered her vagina. Hollis repeated the same conduct on more than

five occasions. During the period of Hollis’s abuse and on roughly 15 separate

occasions, he also made S.T. watch pornography with him.

      S.T.’s claim that Hollis sexually abused her is corroborated by Hollis’s internet

communications. In a recovered January 2013 conversation where Hollis discussed

his abusing K.T. and trading five pornographic images of her, an individual pivots to

inquire about another minor, asking Hollis: “how about that chubby one did you

fuck her?” Ex. A. Hollis responded: “Yes I have :) we still play, too.” Ex. A. In an

email exchange with a different person, Hollis stated: “I don’t have any nudes of the

9yo yet, but I have some pussy pics of her sister.” Ex. C at 2. In yet another

conversation, Hollis wrote: “I have a few ‘good’ pics of her sister, too, that I can’t

post to imgsrc.” Ex. C at 9.

      The site mentioned by Hollis—“imgsrc”—is a Russian website named

ImageSource that is used for photo hosting and sharing. A review of that website

revealed two profiles named “arock172435” and “atomizer,” both of which were

associated with Hollis’s email addresses (arock172435@gmail.com and

atomizer511@gmail.com). Ex. D. The profile images for both accounts contained

child-pornographic images. See Ex. D. The profile for “arock172435” read: “trade hc

for vids. Prefer girls 5-11.” Ex. D. The profile for “atomizer” read: “Have 2 [familial

relationship between Hollis, S.T. and K.T.], 7yo & 9yo. Both like to play.” Ex. D.




                                            9
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 10 of 27 PageID 387




       3. Hollis’s crime was likely not a crime of opportunity

       The facts of this case strongly suggest that Hollis’s conduct was not merely

 opportunistic, but rather part of a premediated effort to gain access to young children

 through marriage. Around 2011, J.H. was living in a half-way house and recovering

 from a serious drug addiction that had resulted in her losing custody of K.T. and S.T.

 Hollis, recently released from prison, met J.H. at a fast-food restaurant where they

 both worked. Despite J.H.’s many issues, Hollis began dating J.H. and married her

 in June 2011. Hollis knew that J.H. was attempting to regain custody of her children

 and he actively participated in that effort.

       Hollis has recently claimed that he had fully disclosed his background to J.H.

 He told the Probation Officer: “My wife’s family took me in since my family is not

 big and not close to one another. My wife’s family was aware of my background and

 overlooked it. I convinced them and myself that I had changed.” PSR ¶ 36. Not so.

 As detailed in the victim impact statements, Hollis materially misrepresented his

 background. Ex. E; Ex. F. He fed J.H. and other family members a false narrative

 about his sex offender status; claiming that it followed from an overly zealous

 prosecution of his receiving pictures from a 16-year-old girl when he was in his early

 20s and redistributing them to his friends. To explain the police reports and interview

 transcript referencing prepubescent child pornography, Hollis fibbed that he was so

 vigorously interrogated that he surrendered and agreed with whatever the

 interviewers alleged. Despite Hollis’s involvement in J.H.’s custody battle and their

 joint effort to gain permission for Hollis to have access to her children—which
                                                10
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 11 of 27 PageID 388




 included Hollis meeting with a psychologist—he never disclosed to J.H. his

 persistent pedophilic urges.

        After seducing J.H. and winning her family’s favor through falsehoods, Hollis

 turned to his primary objective—grooming K.T. and S.T. for long-term sexual abuse.

 He wasted no time. Although the offense conduct occurred in January 2013 (one-

 and-a-half years after marriage), the evidence suggests that Hollis began abusing K.T.

 in 2011 (at the age of five) and S.T. in 2012 (at the age of eight). See Ex. A. He

 secretly groomed the victims, showing them pornography and exposing them to his

 unclothed genitals. Ex. A. To ensure that the victims did not report his abuse, Hollis

 sewed fear into their minds by threatening them, by threatening harm to their

 mother, and by telling them that they would be taken from their mother if they

 disclosed the abuse to others. See Ex. E; Ex. F; Ex. G. Although it is impossible to

 know with certainty Hollis’s true intent, the evidence strongly suggests that Hollis

 purposely targeted and married J.H. for access to her young children.

        4. Hollis advertised K.T. and S.T. to feed his child pornography habit

        Hollis actively advertised child-pornographic content of K.T. and S.T. with an

 aim toward obtaining new content for himself. As detailed above, he used multiple

 platforms to do so. For example, one post from motherless.com reads: “I confess that

 my little [familial relationship] and I have a touchy-feely good time when mommy is

 at work! Wanna know/see more? atomizer511@gmail.com.” 4 Ex. H.


        4
         Motherless.com is a website used to discuss taboo sex topics. It is known by law
 enforcement to be a popular forum where child exploitative material is shared and discussed.
                                                 11
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 12 of 27 PageID 389




       Hollis’s efforts proved successful. His devices contained over 250 images and

 more than 80 videos depicting child pornography. The files almost exclusively

 depicted very young girls and included depictions of sadomasochistic conduct. Doc.

 37 at 25.

       5. Hollis violated his sex-offender requirements and lied to law-enforcement

       During the offense conduct, Hollis was violating his sex-offender-registration

 requirements in multiple ways. As detailed in Hollis’s Presentence Investigation

 Report, he was convicted in 2000 for directing/promoting the sexual performance of

 a child, in violation of Fla. Stat. § 827.071. PSR ¶ 58. As a result, Hollis was required

 to register as a sex offender. As a registered sex offender, he had corresponding

 obligations with respect to internet usage and registration requirements for internet

 accounts. Hollis violated them.

       In April 2013, law-enforcement officers visited Hollis at his place of

 employment. Hollis admitted that he had used his cell phone to access the internet

 and further admitted that he had failed to register two email addresses and a

 Facebook account, as required by law. PSR ¶ 59. Hollis also falsely denied having

 used any other email accounts, specifically denying the “arock2584” email address

 utilized in the offense conduct. See PSR ¶ 21. Hollis later pleaded guilty to failing to

 register as a sex offender. PSR ¶ 59.

       6. Hollis’s offense conduct warrants a 60-year sentence

       The seriousness and duration of Hollis’s offense conduct demonstrate the

 necessity of a guidelines sentence of 60 years. Hollis did not suffer from a solitary
                                            12
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 13 of 27 PageID 390




 lapse in judgment. His conduct was calculated and premeditated. For what appears

 to have been years, he deliberately and consistently elected to groom and sexually

 abuse two children in his care—broadcasting the abuse to feed his incessant need for

 new child-pornographic material.

        The Eleventh Circuit Court of Appeals has affirmed life and natural-life

 sentences for conduct reaching similar levels of depravity. In United States v. Irey, the

 Eleventh Circuit overturned a 17.5-year sentence and essentially imposed the

 statutory maximum punishment for a middle-aged defendant who had traveled

 abroad and had recorded himself sexually abusing multiple, vulnerable children. 612

 F.3d 1160, 1225 (11th Cir. 2010) (en banc). In another example, United States v.

 Huskey, the Eleventh Circuit affirmed a 70-year sentence for a defendant who,

 beginning when his daughter was six-years old and continuing for three years,

 engaged in anal, oral, and vaginal sex with her, also penetrating her with objects. 349

 F. App'x 495, 496 (11th Cir. 2009). Like Hollis, Huskey (who scored as a criminal

 history category I) recorded the sexual abuse and distributed the pornography he

 created on the internet. See id. Huskey is merely one example of the Eleventh Circuit

 rejecting reasonableness challenges to life and natural life sentences for conduct

 resembling Hollis’s. See, e.g., United States v. Foster, 209 Fed. Appx. 942 (11th Cir.

 2006) (affirming life sentence for defendant with criminal history category I, who

 during a 4-year period engaged in oral and vaginal sex with a single victim, his

 daughter, who was less than 12-years old when the abuse began).



                                             13
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 14 of 27 PageID 391




       Indeed, the Eleventh Circuit has consistently upheld life and natural life

 sentences for acts that, although still egregious, are arguably less egregious than

 Hollis’s conduct. For example, in United States v. Sarras, the Eleventh Circuit affirmed

 as substantively reasonable a 100-year sentence where the defendant had several

 sexual encounters with a single 13-year old girl for roughly one year and took explicit

 photographs of her. See 575 F.3d 1191, 1220 (11th Cir. 2009). In United States v.

 Johnson, the Eleventh Circuit upheld as reasonable a 140–year sentence where the

 defendant, with a criminal history category of I, abused and photographed three

 boys—Victim 1, from 8–15 years old, Victim 2, from 14–16 years old, and Victim 3,

 from 13–14 years old. See 451 F.3d 1239, 1244 (11th Cir. 2006); see also United States

 v. Kapordelis, 569 F.3d 1291, 1318–19 (11th Cir. 2009) (upholding as reasonable a

 420-month sentence, which represented an upward variance, where defendant

 engaged in a pattern over many years of molesting young teenaged boys and taking

 photographs of them).

       In most cases, the Eleventh Circuit has “treated sex offenses as serious crimes,

 upholding severe sentences…” United States v. Pugh, 515 F.3d 1179, 1202 (11th Cir.

 2008). The Eleventh Circuit is not alone in that regard. Nor is this Circuit alone in

 upholding life and natural life sentences for conduct comparable to Hollis’s crimes.

 For example, in United States v. Betcher, the Eighth Circuit Court of Appeals upheld as

 reasonable a 750-year sentence for a first-time offender who had taken pornographic

 pictures of five girls, their ages ranging from eight to 11, including two of his

 granddaughters. 534 F.3d 820, 827-28 (8th Cir. 2008). Likewise, in United States v.
                                             14
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 15 of 27 PageID 392




 Vowell, the Sixth Circuit Court of Appeals upheld a 65-year sentence for a 40-year-

 old man who had sexual intercourse with his girlfriend’s 8-year-old daughter, while

 being videotaped by his girlfriend. 516 F.3d 503, 511-13 (6th Cir. 2008). Additional

 extra-circuit illustrations abound. See, e.g. United States v. Brown, 843 F.3d 74, 75 (2d

 Cir. 2016) (upholding 60-year sentence for defendant who produced child

 pornography of at least five children, including an infant); United States v. Horton, 770

 F.3d 582, 583 (7th Cir. 2014) (affirming 90-year sentence for defendant who, over a

 one-month period, created 37 videos of himself engaged in sexual conduct with three

 male students).

        This Court has also imposed natural life sentences for conduct analogous to

 Hollis’s crimes. In United States v. Lockhart, this Court sentenced Lockhart to a

 guidelines sentence of 70-years’ imprisonment for producing and distributing child-

 pornographic content of his one-year-old relative. Case No. 8:19-cr-128-T-23AAS,

 Docs. 53, 62. Like Hollis, Lockhart sexually abused his relative while producing

 child pornography of her. Case No. 8:19-cr-128-T-23AAS, Docs. 53, 62. Unlike

 Hollis, Lockhart was not a repeat sex offender and had no criminal history. Case No.

 8:19-cr-128-T-23AAS, Doc. 55 at 12.

        Although this Court must consider other factors beyond Hollis’s offense

 conduct, this Court should nonetheless give significant weight to his offense conduct

 in crafting his sentence here. See, e.g., United States v. Croteau, 819 F.3d 1293, 1309

 (11th Cir. 2016) (“The weight given to any specific § 3553(a) factor is committed to

 the sound discretion of the district court.”). By abusing and creating child
                                             15
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 16 of 27 PageID 393




 pornography of a special-needs child in his custody and care, Hollis has likely

 wreaked upon her a lifetime of emotional damage. The same is true of S.T. By

 distributing the content depicting K.T. on the internet, he has exposed her to a

 lifetime of humiliation. He also has exposed the victims’ mother, brothers, and

 extended family to a lifetime of torment and sadness. A sentence that essentially

 amounts to a lifetime for Hollis is therefore a just sentence.

              B.     History and characteristics of the defendant

       Hollis’s history and characteristics also weigh strongly in favor of a guidelines

 sentence. The U.S. Probation Office has concluded that Hollis’s history and

 characteristics do not warrant a downward departure or downward variance. See

 PSR ¶¶ 114–116. We agree.

       1. Hollis is a recidivist sex offender with deep-rooted, deviant interests

       Nothing in Hollis’s background supports a downward variance from a

 guidelines sentence. If anything, his history and characteristics reveal aggravating

 factors. Hollis is a recidivist sex offender with a strong, unabating, and deep-rooted

 sexual interest in children. As detailed above, his criminal history stretches as far

 back as 2000, when he was convicted for collecting child pornography and

 distributing at least 40 such images (depicting children under the age of 10) over

 America Online. PSR ¶ 57. Hollis was sentenced to four years imprisonment. PSR

 ¶ 57. In 2007, he violated his probation by having unsupervised contact with a minor

 and served additional time in prison for that violation. PSR ¶ 57. In 2013, he pleaded

 guilty to having failed to properly register as a sex offender and for having sexually
                                            16
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 17 of 27 PageID 394




 battered K.T. PSR ¶¶ 59–60. And, in 2014, he was charged with sexual battery on a

 different minor, S.T., with showing her obscene material, and for having violated a

 domestic violence injunction. PSR ¶ 63.

       Hollis’s troubling history appears to primarily stem from an uncontrolled

 sexual interest in prepubescent minors. Hollis has openly admitted that preference on

 multiple occasions. In 2000, he told law-enforcement officers that he has an

 abnormal attraction to girls aged 5-to-10-years old. Over a decade later, in an email

 recovered from March 2013, Hollis stated: “I like girls 4-11.” Ex. C at 10. His hard-

 wired, prurient interests continue to this day. See PSR ¶ 36.

       More troubling, Hollis’s criminal history clearly indicates that he is simply

 unable to control those desires. His recovered web history, containing incessant

 searches for child pornography and incest, serves as further proof. Ex. I. In his own

 words:

       When it comes to the porn issue, it is something that I have always
       struggled with. I felt myself going down that road, looking at things that
       I should not have been looking at and I would tell myself not to do it,
       then I would delete everything off my phone, but I would be back at it
       within a few weeks…

 PSR ¶ 36.

       2. Other personal history and characteristics

       Looking beyond Hollis’s history as a recidivist sex offender, nothing in his

 personal history or characteristics supports a downward variance. Hollis’s

 Presentence Investigation Report does not reveal anything remarkable about his

 childhood or adult life that could explain his offense conduct. Despite some financial
                                            17
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 18 of 27 PageID 395




 challenges and poor father figures, Hollis’s upbringing appears to have been normal.

 He reported having a blissfully poor and “happy” childhood. PSR ¶ 69. He was not

 physically, emotionally or sexually abused. PSR ¶ 69.

       Nor is this a case involving a defendant with a lower IQ or other mental,

 emotional, or social disabilities. Despite the depravity of his offense conduct, Hollis

 has no history of mental illness or emotional problems besides a 2008 diagnosis for

 depression that he treated with medication for two years. PSR ¶ 83. He earned a high

 school degree and has shown an ability to maintain steady employment. PSR ¶¶ 89,

 92. Outside of his deviant sexual interests, Hollis is an ordinary person who has not

 suffered from mental disabilities or extreme life traumas that might help explain his

 crimes. This Court should impose a guidelines sentence.

       C.     Seriousness of the crime, promoting respect for the law, and the need
              for just punishment

       “Retribution is a valid penological goal.” Glossip v. Gross, 135 S. Ct. 2726, 2769

 (2015) (Scalia, J. concurring). As the Eleventh Circuit explained in Irey: “the greater

 the harm the more serious the crime, and the longer the sentence should be for the

 punishment to fit the crime.” 612 F.3d at 1206. Punishment is the way in which

 society expresses denunciation of wrongdoing, and it is thus essential that this Court

 promote and maintain respect for the law by pronouncing sentences that fully reflect

 society’s revulsion. See Gregg v. Georgia, 428 U.S. 153, 184 n. 30 (1976) (citing Royal

 Commission on Capital Punishment, Minutes of Evidence, Dec. 1, 1949, p. 207

 (1950)). In the same vein, Congress has expounded that the “just deserts” concept in

                                            18
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 19 of 27 PageID 396




 sentencing is a means of reflecting the “gravity of the defendant's conduct,” as well

 as the “harm done or threatened by the offense.” S.Rep. No. 98-225, at 75-76, 1984

 U.S.C.C.A.N. 3258-59.

       “Child sex crimes are among the most egregious and despicable of societal

 and criminal offenses…” Sarras, 575 F.3d at 1220 (discussing how courts have

 upheld lengthy sentences in cases involving child sex crimes as substantively

 reasonable). Here, the seriousness of the crimes, taken with the need for just

 punishment and the goal of promoting respect for the law, weigh heavily in favor of

 a guidelines sentence.

       1. Promoting respect for the law and just punishment

       This Court’s sentence must reflect the need to “promote respect for the law.”

 18 U.S.C. § 3353(a)(2)(A). When Congress passed the Protection of Children against

 Sexual Exploitation Act of 1977, it sought to address the organized, nationwide child

 pornography industry that was generating millions of dollars through the

 exploitation of children. S. REP. 95-438, 5, 1978 U.S.C.C.A.N. 40, 42-43. The Act,

 which included 18 U.S.C. § 2251, was aimed at filling a void in federal law by

 targeting the production of materials depicting child abuse. S. REP. 95-438, 5, 1978

 U.S.C.C.A.N. at 56. But the Act, and its later amendments, are more than

 prophylactic measures. They reflect value judgments and accepted moral norms of

 our society. As one Senate Judiciary Committee report concluded: “the use of

 children…as the subjects of pornographic materials is very harmful to both the

 children and the society as a whole,” describing the conduct as “outrageous.” S.
                                           19
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 20 of 27 PageID 397




 REP. 95-438, 5, 1978 U.S.C.C.A.N. at 43. Indeed, child sexual abuse “is grossly

 intrusive in the lives of children and is harmful to their normal psychological,

 emotional and sexual development in ways which no just or humane society can

 tolerate.” See Kennedy v. Louisiana, 554 U.S. 407, 468 ((Alito J., joined by Roberts,

 C.J., Scalia, and Thomas, JJ., dissenting) (quoting C. Bagley & K. King, Child

 Sexual Abuse: The Search for Healing 2 (1990)).

       Hollis’s actions violated federal law, but they also transgressed accepted social

 norms that undergird our laws. His conduct was unnatural, morally repugnant and

 incompatible with a well-ordered society. Not only did Hollis violate section 2251 in

 one of the most depraved ways imaginable—he flaunted that conduct for the rest of

 the world to see. This Court’s sentence must express an appropriate level of social

 condemnation of his crimes. A downward variance does not achieve that end.

       2. Impact on the victims

       It is axiomatic that hands-on sexual abuse inflicts upon its victim enormous,

 devastating, and long-lasting harm. That the abuse is inflicted on a child adds a

 devastating dimension to the harm ordinarily inflicted on rape victims. As the

 Supreme Court explained while addressing an Eight Amendment challenge to capital

 punishment for the rape of a child by her stepfather in Kennedy v. Louisiana:

       […] the victim's fright, the sense of betrayal, and the nature of her
       injuries caused more prolonged physical and mental suffering than, say,
       a sudden killing by an unseen assassin. The attack was not just on her
       but on her childhood.... Rape has a permanent psychological,
       emotional, and sometimes physical impact on the child. We cannot
       dismiss the years of long anguish that must be endured by the victim of
       child rape.
                                            20
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 21 of 27 PageID 398




 554 U.S. at 435 (citing various studies). Those years of anguish can include

 sudden school failure, unprovoked crying, dissociation, depression, insomnia, sleep

 disturbances, nightmares, feelings of guilt and inferiority, and self-destructive

 behavior, including an increased incidence of suicide. Id. at 468 ((Alito J., joined by

 Roberts, C.J., Scalia, and Thomas, JJ., dissenting). Sexually exploited children also

 struggle to develop healthy affectionate relationships, suffer from sexual

 dysfunctions, and tend to become sexual abusers themselves. See New York v. Ferber,

 458 U.S. 747, 758 n. 9 (1982) (citation omitted). And this is to say nothing of the

 serious and sometimes long-lasting physical injuries that hands-on sex abuse can

 inflict on a child victim, such as internal lacerations, scarring, ovary damage, and

 encopresis. See Irey, 612 F.3d at 1207 (collecting cases).

        Hollis’s victims had barely experienced five years of life before Hollis

 destroyed any possibility of their lives ever being normal. They will no doubt suffer

 long-term physical and psychological trauma from his crimes. Indeed, their victim-

 impact statements suggest that that trauma has already taken root. K.T. expressed

 self-hate, cluelessness, anger and intense fear that will last “for the rest of [her] life.”

 Ex. B. She is already struggling to form functional friendships and normal

 relationships with men. Ex. B. Her schooling has also been affected, as evidenced by

 her heartbreaking story of an emotional breakdown in class. Ex. B. As K.T. is well-

 aware, she will forever live in a world where images of her prepubescent genitals live

 on in perpetuity on the internet. What is more, another family member shared that


                                              21
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 22 of 27 PageID 399




 K.T. has engaged in self-harm, suffered from suicidal ideation, and has been overly

 affectionate with men. Ex. F.

       S.T. described a ruined family and nightmarish childhood poisoned by the

 lingering fear of the next abuse. Ex. G. She also recounted her horrifying memory of

 being afraid to fall asleep because she did not want to wake up to Hollis’s

 molestations. Ex. G. S.T., too, expressed an inability to trust men or even be alone

 with a male “without [her] heart racing like it’s beating out of [her] chest.” Ex. G.

       Hollis’s abuse of the victims also, in turn, victimized their mother, J.H., as

 well as their extended family. Their mother and other family members will have to

 live with more than the awful memory and knowledge that their daughters had been

 sexually abused by a fellow family member. J.H.’s impact statement expresses

 personal regret, disbelief, humiliation, self-blame, a loss of self-respect and a deep

 sense of guilt for Hollis’s conduct. Ex. E. His crimes also contributed to J.H.’s

 relapse into a serious drug addiction that, once again, resulted in the victims’

 traumatic removal from J.H.’s custody. Ex. E. Another family member detailed the

 victims witnessing their mother’s total collapse, as she succumbed to drug addiction

 and emotional anguish stemming from Hollis’s conduct. Ex. F. J.H. and her family

 will also be burdened for many years with the decision of whether to fully inform

 Hollis’s young son, how to tell him, and how that knowledge might affect his life. See

 Ex. E; Ex. F.

       In addition to the victims of Hollis’s hands-on abuse, his graphic child

 pornography collection revictimized countless other children. Hollis consumed large
                                            22
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 23 of 27 PageID 400




 amounts of media depicting child sex abuse with no regard to the broken lives

 depicted in the images and videos that he so willingly shared and helped create. As

 the Supreme Court has recognized, “[t]he distribution of photographs and films

 depicting sexual activity by juveniles is intrinsically related to the sexual abuse of

 children .... [T]he materials produced are a permanent record of the children's

 participation and the harm to the child is exacerbated by their circulation...” Ferber,

 458 U.S. at 758–59 nn. 9–10 (citations omitted). A guidelines sentence of 60-years’

 imprisonment is necessary to recognize the victims harmed by Hollis’s conduct and

 to restore public confidence in our laws protecting children.

    D.      Adequate deterrence and the need to protect the public

         Deterrence is especially important for crimes involving the sexual abuse of

 children, including child pornography. See United States v. Goldberg, 491 F.3d 668 (7th

 Cir. 2007). “Sentences influence behavior, or so at least Congress thought when in 18

 U.S.C. § 3553(a) it made deterrence a statutory sentencing factor.” See id.

         The Supreme Court has noted “grave concerns over the high rate of recidivism

 among convicted sex offenders and their dangerousness as a class...” Smith v. Doe,

 538 U.S. 84, 103 (2003). Hollis fits well-within that class. As this Circuit recognized

 in Irey, research in this field is “consistent with what judicial decisions show:

 pedophiles who have sexually abused children are a threat to continue doing so, and

 age does not remove the threat.” 612 F.3d at 1214 (citing various studies and

 reports); see also Pugh, 515 F.3d at 1201 (“sex offenders have appalling rates of

 recidivism and their crimes are under-reported.”); United States v. Allison, 447 F.3d
                                             23
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 24 of 27 PageID 401




 402, 405–06 (5th Cir. 2006) (“Congress explicitly recognized the high rate of

 recidivism in convicted sex offenders, especially child sex offenders.”). Hollis’s multi-

 decade pattern of sexually exploitative conduct toward children evidences a high

 probability of recidivism if this Court allows him the chance to reenter society. A

 strong need thus exists to protect children in the community from Hollis—now and

 well into the future.

       Three factors combine to make Hollis an extraordinary danger to the

 community now and decades from now. First, Hollis suffers from a deeply

 entrenched and unshakable sexual interest in prepubescent children as young as four-

 years old. For decades, Hollis has derived sexual gratification from watching the

 abuse of society’s most vulnerable children—children under 10-years old who are

 physically unable to resist and unlikely to report abuse. This, in turn, suggests that

 Hollis’s abuse of the victims was, at least in part, motivated by pedophilia. Second,

 Hollis—whether driven by pedophilic urges, a need for status, or some combination

 thereof—was brazen enough to seek out and repeatedly abuse not just any child, but

 children in his own family. Finally, and perhaps most importantly, Hollis’s

 ingrained, pedophilic desires are immune to punitive deterrence. Before Hollis’s

 abuse of K.T. and S.T., he had twice been sentenced to significant terms of

 imprisonment for child-exploitative crimes and for violating his probation through




                                            24
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 25 of 27 PageID 402




 unsupervised contact with a minor. 5 PSR ¶ 57. Only a few years passed between his

 June 2008 release from prison and the offense conduct. Compare PSR ¶ 57 with PSR

 ¶ 59.

          Considered together, these three factors suggest that Hollis poses an enormous

 risk not only to other children in the community, but to his own kin as well. A

 guidelines sentence of 60 years denies Hollis the opportunity to victimize other

 children in the community. A 60-year sentence also ensures that if Hollis is ever

 released from prison, he will most likely be too old to father additional children to

 abuse.

          This Court should also impose a 60-year sentence to send a strong warning to

 other individuals currently involved in or considering similar conduct—especially

 those who may have been inspired by Hollis’s child-exploitative advertisements and

 content. See Irey, 612 F.3d at 1208 (“There is another aspect of the compounding

 harm that the production and distribution of child pornography inflicts. It may incite

 or encourage others to sexually abuse children.”). A 60-year sentence signals to

 parents and relatives inclined to sexually abuse vulnerable children, as well as

 individuals inclined to court single parents in order to gain access to their children,

 that such behavior is abhorrent and will be punished harshly.




          The United States in not familiar with the circumstances surrounding Hollis’s probation
          5

 violation for unsupervised contact with a minor. The Presentence Investigation Report does not
 provide additional details. PSR ¶ 57.
                                                 25
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 26 of 27 PageID 403




    IV.       Conclusion

       This Court should sentence Hollis to a guidelines sentence of 60 years’

 imprisonment. Nothing in the offense conduct or Hollis’s history and characteristics

 warrants a downward departure or variance. A guidelines sentence of 60 years’

 imprisonment is the only reasonable sentence because it is the only sentence that

 reflects the seriousness of Hollis’s crimes, provides just punishment for those crimes,

 fully protects children in the community, and promotes respect for the law.



                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                  By:    /s/ Francis D. Murray
                                         Francis D. Murray
                                         Assistant United States Attorney
                                         Florida Bar No. 0108567
                                         400 N. Tampa Street, Ste. 3200
                                         Tampa, FL 33602
                                         Phone: (813) 274-6000
                                         Fax: (813) 274-6103
                                         Email: francis.murray2@usdoj.gov




                                           26
Case 8:20-cr-00084-SDM-SPF Document 51 Filed 02/15/21 Page 27 of 27 PageID 404




    U.S. v. Hollis                                   Case No. 8:20-cr-84-T-23SPF



                            CERTIFICATE OF SERVICE

           I hereby certify that on February 15, 2021, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system, which

    will send a notice of electronic filing to the following:

    Sara Lenore Mieczkowski, Esq.



                                              /s/ Francis D. Murray
                                              Francis D. Murray
                                              Assistant United States Attorney
                                              Florida Bar No. 0108567
                                              400 N. Tampa Street, Ste. 3200
                                              Tampa, FL 33602
                                              Phone: (813) 274-6000
                                              Fax: (813) 274-6103
                                              Email: francis.murray2@usdoj.gov




                                            27
